Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on March 28, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 3-4, 6, 10-12, 14, 16 and 20 have been acknowledged.

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed March 28, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1, 11 and 20 overcome the combination of the previously cited references SHIMAKAWA et al (U.S. Patent Application Publication 2019/0303594 A1), Russell et al (U.S. Patent Application Publication 2020/0154076 A1), Pradeep et al (U.S. Patent Application Publication 2013/0201276 A1), ZALEWSKI (U.S. Patent Application Publication 2009/0231425 A1) and Chung et al (U.S. Patent Application Publication 2015/0350654 A1), which is the closest combination of references in the previous office action. 
Examiner has completed the additional search. However, the new search results and the references cited in the previous office action dated on 12/27/2021 failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations of “determining a first position of a first object within a first three-dimensional (3D) space that is part of a first real-world environment” and “generating first information associated with the first 3D space, the first information including the first position; transmitting the first information to a computing device; while transmitting the first information to the computing device, receiving, from the computing device, second information associated with a second 3D space that is part of a second real-world environment, the second information including second position determined for a second object within the second 3D space; and displaying the first 3D space or the second 3D space, wherein displaying the first 3D space or the second 3D space includes rendering the first object based on the first position of the first object within the first 3D space and rendering the second object based on the second position of the second object within the second 3D space” recited in claims 1, 11 and 20. Accordingly, claims 1, 11 and 20  are allowed.

Dependent claims 2-10 depend from independent claim 1, dependent claims 12-19 depend from independent claim 11. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616